ICJ_102_SovereigntyPulau_IDN_MYS_2001-10-23_JUD_01_IN_05_EN.txt. 630

SEPARATE OPINION OF JUDGE WEERAMANTRY

Dearth of judicial authority relating to international intervention pro-
cedure — Growing importance of intervention in era of increased interrelation-
ship of international concerns — Necessity for examination of principles under-
lying exercise of Court's wide discretion under Article 62 — Interaction between
procedural and substantive law — Interrelationship between domestic and inter-
national law relating to intervention — Comparisons and contrasts between
domestic and international law — Policy considerations in favour of inter-
vention — Policy considerations against intervention — The problem of a
jurisdictional link — Legislative history of Article 62 — Interest of a legal
nature — Object of intervention — Lateness of intervention — Confidentiality
of pleadings.

1. While agreeing with the decision of the Court I would like to take
this opportunity to examine the much neglected question of intervention
in international law, in the broader context of the objects and range
of the international adjudicatory function. I do so because this case
raises some important and unsettled issues relating to intervention, a
subject which must be expected to assume more importance in the inter-
national jurisprudence of the future. The closely interknit global society
of tomorrow will see a more immediate impact upon all States of
relations or transactions between any of them, thus enhancing the
practical importance of this branch of procedural law.

This opinion will first consider some of the broader considerations
raised by intervention proceedings, and thereafter examine some particu-
lar legal problems raised by this Application.

DEARTH OF JUDICIAL AUTHORITY IN RELATION TO INTERNATIONAL
INTERVENTION PROCEDURE

2. Unfortunately the decided cases are all too few to offer any coher-
ent body of judicial authority in this important area of procedural law. In
fact it needed around 70 years of exercise of jurisdiction by the Perma-
nent Court of International Justice and the International Court of Justice
before permission to intervene in any case was granted under Article 62.
The only instance where the Permanent Court handed down a decision
upon an application lodged under Article 62 of the Statute was the

59
631  PULAU LIGITAN AND PULAU SIPADAN (SEP. OP. WEERAMANTRY)

SS. “Wimbledon”! but the applicability of that Article was not con-
sidered because the Application was supplemented by the invocation of
Article 63, thus rendering unnecessary a consideration of Article 62°.

3. The case concerning Land, Island and Maritime Frontier Dispute
(El Salvador! Honduras) (1990) was thus the first case in the history of
the two Courts in which a State was accorded permission to intervene (at
the instance of Nicaragua) under Article 62 of the Statute*. Since then
the body of case law on this topic has continued to be extremely slender,
with no other application having been successfully maintained until 1999
(Land and Maritime Boundary between Cameroon and Nigeria (Cam-
eroon V. Nigeria: Equatorial Guinea intervening). Indeed so thin was the
line of judicial authority on this topic at one stage in its history that fears
were expressed at the highest judicial level regarding its very survival‘.

4. This picture is rather different from the high expectations enter-
tained regarding intervention in the early days of international adjudica-
tions, when a magisterial figure in the law of international arbitration,
John Bassett Moore, could write

“The right of intervention given by the Statute may prove to be a
means of inducing governments, be they great or small, to come
before the Court, thus showing their confidence in it and enlarging
its opportunities to perform a service for the world.”*

What might well have been expected, at the time the Court’s Statute
was adopted, to grow into a substantial branch of international jurispru-
dence, has thus turned out to be extremely limited in its growth. This
reinforces the need to re-examine its contours and potential at a time
when the interlinkages between State activities wherever transacted are

'P.CLS, Series €, No. 3 and Series A/B, No. 5.

2 The two other cases where intervention was sought were Eastern Greenland (P.C.1.J.,
Series C, No. 67, pp. 4081-4082 and 4118-4119) where Iceland’s request to intervene was
withdrawn, and Acquisition of Polish Nationality (P.C.LJ., Series B, No. 7) where
Romania, which had submitted a request in advisory proceedings to intervene under
Article 62 was advised that Articles 62 and 63 could be invoked only in contentious
proceedings.

+ LC J. Reports 1990, pp. 135-137.

+ Judge Ago in Continental Shelf (Libyan Arab Jamuhiriyal Malta), Application for
Permission to Intervene, Judgment, 1.C.J. Reports 1984, p. 130 observed:

“The decision on the present case may well sound the knell of the institution of
intervention in international legal proceedings, at any rate of this institution as it was
intended and defined by the relevant texts. After this experience which, to say the
least, does not suggest a favourable attitude towards this form of incidental pro-
cedure .. . this avenue, which was theoretically still open, towards a wider and
more liberal conception of international judicial proceedings, will probably fall
into oblivion.”

* John Bassett Moore, “The Organization of the Permanent Court of International Jus-
tice”, 22 Columbia Law Review. 1922, pp. 497-507.

60
632 PULAU LIGITAN AND PULAU SIPADAN (SEP. OP. WEERAMANTRY)

becoming matters of increasing interest and concern to other members of
the community of nations.

Against this background it becomes necessary to examine some of the
general principles applicable to intervention with a view to extracting
guidelines from them which will be of overall utility in the difficult task
devolving upon the Court of assessing the merits of each individual appli-
cation that may come before it.

5. Amidst this paucity of decided cases, even such decisions as there
are do not readily yield sufficient general principles to be of material
assistance to parties contemplating the possibility of intervention, as the
law on the topic has developed thus far on a purely ad hoc basis. Since
coherent threads of connecting principle are difficult to extract from the
decided cases as they stand, the search for guiding principles within the
overarching framework of the objects and purposes of the Court’s inter-
vention procedure is a matter of high priority in this era of increased
interrelatedness of international concerns.

THE Court’s WIDE DISCRETION UNDER ARTICLE 62

6. Such an examination becomes specially important in view of the
wide discretion the Court enjoys under Article 62 of its Statute, with no
guidelines indicated for the exercise of that discretion. Indeed the subject
of intervention has been described as “perhaps the most difficult of all
those involved by the Rules” and the judges when considering the mat-
ter in 1968 were able to identify no less than seven substantive as opposed
to procedural points which were left unresolved under Article 62.

7. Some of these points were so contentious that when the judges of
the Permanent Court considered them in 19227 the Court “was com-
pletely divided into two camps” on some of these issues and it was
decided that

“Having regard to these divergent views, there was agreement in
the Court not to prejudge the serious questions raised by the right of
intervention and to avoid interpreting the Statute; concrete ques-
tions could be resolved as and when they presented themselves.”

Not much has occurred since then to clarify these issues, the governing
principles of which thus remain as unclear now as they were then.

8. Contrary to the expectations of 1922 many questions involving the
application of Article 62 remain largely unresolved owing to the lack of
decisions upon the subject. Not the least of the areas which subsequent

6 Rules Revision Committee (1968): Report of the Committee (GEN 68/23quater),
p. 306 (hereinafter Rules Revision Committee 1968).
7 P.CLJ., Series D, No. 2, pp. 86-97.

6)
633 PULAU LIGITAN AND PULAU SIPADAN (SEP. OP. WEERAMANTRY)

case law has failed to illuminate is that concerning the problems and
principles associated with the exercise of the Court’s discretion under
Article 62.

9. As Judge Altamira observed in the 1922 discussions, when
Article 62 was originally drafted, a régime of universal jurisdiction
for all States ipso facto and for all disputes of a legal character was
envisaged. Hence an intervening State would automatically be subject to
the Court’s jurisdiction. It was only later that the concept of compul-
sory jurisdiction was abandoned and the optional clause system took its
place, thus leaving the door wide open for different interpretations of
Article 62.

“Hence one school of thought in the Permanent Court felt that a
jurisdictional condition ought to be read into Article 62; but the
other objected that this would involve importing a limitation which
Article 62 did not, on its language, require.”?

The present case is one which highlights this lacuna in the Court’s juris-
prudence.

10. It is important to our discussion to note however, as Rosenne
points out'®, that the retention of Article 62 despite the abandonment of
the principle of compulsory jurisdiction was not due to inadvertence or
carelessness as is sometimes supposed, but was a calculated and deliber-
ate decision as indicated by the report of 27 October 1920 by Léon Bour-
geois to the Council of the League!!. Thus full effect must be given to it,
as it is an integral statutory provision which cannot be whittled away by
interpretation !°.

INTERRELATIONSHIP BETWEEN PROCEDURAL AND SUBSTANTIVE LAW

11. It enhances the importance of this subject to note that although it
may on first impression appear to relate to a merely procedural and inci-
dental matter, it is closely intertwined with substantive law and its devel-
opment. This was well illustrated in the first case to come before the
Court under Article 62, the case of Fiji’s attempted intervention in the
case between Australia and France relating to nuclear testing. Doubts

* P.C.LJ., Series D, No. 2, p. 89.

* Rules Revision Committee 1968, p. 310.

19 Rosenne, /ntervention in the International Court of Justice. 1993, pp. 27-28.

'! Report presented by the French representative, Mr. Léon Bourgeois and adopted by
the Council of the League of Nations at its meeting at Brussels on 27 October 1920. Docu-
ments concerning the action taken by the Council of the League of Nations under
Article 14 of the Covenant and the Adoption by the Assembly of the Statute of the Per-
manent Court, p. 50.

12 See generally Myres S. McDougal, Harold D. Lasswell and James C. Miller. The
interpretation of International Agreements and World Public Order: Principles of Con-
tent and Procedure. pp. 156 ff.

62
634 PULAU LIGITAN AND PULAU SIPADAN (SEP. OP. WEERAMANTRY)

were expressed at that time on the question whether atmospheric damage
through nuclear testing constituted an interest of a legal nature. Interna-
tional environmental law has progressed so far since then as to render
incontestable that this is an interest of a legal nature, thus effecting a
change in procedural consequences through a change in substantive law.
Numerous other areas of international activity can develop similarly in
the future.

12. Just as substantive law can thus interact with procedural law, so
also can procedural law affect substantive law, as we increasingly see in
the field of human rights, where procedures such as due process cross the
border between substance and procedure to become substantive rights
themselves. So also, among States such phenomena as transborder data
flow, international terrorism and environmental protection easily cross
over from the realm of procedure to that of substance and the lack of
clarity on matters of procedure can adversely affect substantial State
rights and their enjoyment.

Indeed intervention affords an example par excellence of the celebrated
observation that substantive law is often secreted in the interstices of pro-
cedure. The subject is therefore one of special importance, not merely in
the sphere of procedure but in the sphere of substantive law as well.

INTERRELATIONSHIP BETWEEN DOMESTIC AND INTERNATIONAL LAW
RELATING TO INTERVENTION

13. In the context of the paucity of international legal decisions on the
subject, any search for governing principles must draw heavily upon
comparisons and contrasts with intervention principles in domestic legal
systems. My contact with the latter leads me to conclude that this process
of comparison and contrast can throw much light on the jurisprudence
relating to international intervention procedures especially as they reveal
some important lacunae in the international arena which need attention
as indeed this case demonstrates. Among the areas where this process
could prove useful are the determination of what constitutes a legal inter-
est, the considerations that operate in favour of permitting intervention,
the object of the intervention and the exercise of the discretionary power
of the Court. It is important to seek out the reasons why a branch of
vigorous activity in domestic law, which has contributed substantially to
the development of domestic jurisprudence, should be so cramped and
ineffectual in international jurisprudence. The process of comparison
may well yield some insights which might reinvigorate this important
procedural mechanism in the field of international adjudication.

63
635 PULAU LIGITAN AND PULAU SIPADAN (SEP. OP. WEERAMANTRY)

14. There is indeed much to be said for the view that intervention
plays an even more significant role in international than in domestic liti-
gation.

“It is obvious that the intervening State has a strong interest in
influencing the outcome of a judicial precedent which would be
likely to have a favourable or unfavourable impact upon its claims.
And it is exactly this strong interest and the particularity of the
I.C.J. as the World Court which give to the institution of interven-
tion in International Law a different and larger dimension than that
in Internal Law.” !*

One must of course constantly bear in mind the consensual framework
of international litigation, which is a considerable distinguishing factor so
far as questions of jurisdiction are involved '*.

COMPARISONS AND CONTRASTS BETWEEN DOMESTIC AND INTERNATIONAL
INTERVENTION

15. There are, as is to be expected, noteworthy differences between
intervention in domestic and international legal procedures but the ration-
ale underlying domestic systems offers some important overarching per-
spectives. In recognition of the importance of this process of comparison,
a comprehensive compilation by Professor Walter J. Habscheid of the
principles of intervention in various domestic systems was tendered to the
Court in the Continental Shelf (TunisialLibyan Arab Jamahiriya) 5 case.
That compilation can still be consulted with profit, for it surveys inter-
vention procedure in the Romanist, Germanic, Anglo-Saxon and social-
ist families of legal systems in a wide variety of national jurisdictions. On
the basis of this survey it draws certain general conclusions relating to the
philosophy and underlying rationale of intervention procedure which
cannot be without value in international intervention jurisprudence. The
ratio legis of intervention as summarized in this study covers several
aspects, some of which are included in the analyses which follow.

16. These considerations need to be taken into account, mutatis
mutandis, in deciding intervention in international law as well. They are
intensely relevant to the Court’s exercise of its discretion in this case and

1 Anna Madakou, Intervention before the International Court of Justice, Mémoire
présenté en vue de l'obtention du diplôme, Institut universitaire des hautes études inter-
nationales, Geneva, 1988, p. 14.

14 See Rosenne’s note to this effect in Law and Practice of the International Court of
Justice, 1964, p. 216.

1S See Volume III of the Pleadings in that case, pp. 459-484. The compilation is titled
Walter J. Habscheid, Les conditions de l'intervention volontaire dans un procès civil (here-
inafter Habscheid), pp. 50-51.

64
636 PULAU LIGITAN AND PULAU SIPADAN (SEP. OP. WEERAMANTRY)

to the wide powers the Court enjoys under Article 62 of the Statute and
Article 84 of the Rules of Court.

The observations that follow are limited to intervention under
Article 62 of the Statute. Intervention under Article 63 involves many
other considerations not pertinent to applications under Article 62.

17. Intervention procedure both in domestic and international law is
based, inter alia, on the need for the avoidance of repetitive litigation as
well as the need for harmony of principle, for a multiplicity of cases
involving the same subject-matter could result in contradictory determi-
nations which obscure rather than clarify the applicable law.

18. It is an interesting question whether the principles relating to inter-
vention, mutatis mutandis, are part of the general principles imported
into the corpus of international law by Article 38 (i) (c) of the Statute. If
so, those general principles can be invoked for clarifying the terms of
Article 62, which by common agreement is neither a comprehensive nor a
clearly formulated provision. Such considerations constitute an addi-
tional reason for a study of the principles of intervention in domestic law.
International law would disregard the insights obtainable from domestic
law in this sphere only at cost to itself.

19. The various aspects of comparison and contrast set out below have
much relevance to the exercise of the Court’s discretion in the present
case. They involve, inter alia, considerations of judicial policy. It is true,
as the Court observed in the case concerning the Continental Shelf ( Tuni-
sialLibyan Arab Jamahiriya), Application for Permission to Intervene
(Judgment, I.C.J. Reports 1981, p. 12, para. 17), that Article 62, para-
graph 2, of the Statute does not confer on the Court “any general discre-
tion to accept or reject a request for permission to intervene for reasons
simply of policy”. Yet such factors, when considered along with the par-
ticular circumstances of the case, can still assume relevance and impor-
tance. Indeed, Judge Schwebel indicated that the Court might reach a
certain conclusion for “significant considerations of judicial policy” (p. 35)
and Judge Oda likewise referred to “the viewpoint of future judicial
policy” and “the viewpoint of the economy of international justice”
(p. 31) These considerations of matters of policy were viewed by Judge
Jessup in a note in the American Journal of International Law as “impor-
tant indications” of a judicial approach to these questions'®. An exami-
nation of such policy considerations is thus not only legitimate but
necessary for understanding the operation of Article 62, paragraph 2,
of the Statute.

' 75, AJIL, 1981, p. 904.

65
637 PULAU LIGITAN AND PULAU SIPADAN (SEP. OP, WEERAMANTRY)

A. Policy Considerations in Favour of Intervention

20. There are several factors which would incline the Court towards
permitting an intervention if a party should be able to demonstrate an
“interest of a legal nature” in terms of Article 62.

(a) Factors common to domestic and international litigation

— From the Court’s point of view there is economy of justice, enabling
the Court to dispose in one case of disputes that might otherwise
require two or more separate cases.

— From the intervener’s point of view it is offered an opportunity,
although not already party to the litigation, to protect its rights
within the context of the existing litigation without having to institute
a separate action for this purpose.

— From the community’s point of view there is a public interest in dis-
posing of as much controversy as possible in the least time!’: interest
rei publicae ut sit finis litium.

—— In contentious litigation in both domestic and international forums
the court gains its factual information from the material placed
before it by the parties. Parties place before the Court information
pertinent to their respective cases. The Court does not necessarily
have the whole picture of the setting in which the dispute takes place.
It may well be that some circumstances material to the whole pro-
ceeding are consequently left out. Thus it enables the Court to be
possessed of a fuller background of information relating to the
subject-matter of its decision.

— “Third parties furnish elements of law and fact; this insures that the
decision will conform to the truth, and therefore with justice, so that
the authority and credibility of justice do not suffer.”'*

— Parties may even act in collusion, against a third party !°.

— There is an avoidance of a risk of contrary judgments on the same
subject-matter.

— A second judge will take a first decision into consideration”?,
especially if the decision introduces changes into the applicable legal
doctrine*!,

'7 4tlantis v. United States, 379 F, 2d 824 cited by Habscheid, p. 480.

18 Habscheid. pp. 479-480.

1 Santiago Torres Bernardez. “L'intervention dans la procédure de la Cour Interna-
tionale de Justice”, Recueil des cours de l'Académie de droit international de La Haye,
Vol. 256. 1995. pp. 193-457 (hereinafter Torres Bernardez), p. 226.

= Habscheid, p. 480.

2! Torres Bernärdez. p. 226.

66
638 PULAU LIGITAN AND PULAU SIPADAN (SEP. OP. WEERAMANTRY)

— The same judge would be even more inclined to follow a previous
decision ??,

— There is an avoidance of needless repetitive judgments.

— It enables the Court to deliver a more effective and harmonious judg-
ment, having taken into account the direct and indirect interest of all
parties concerned.

(b) Factors peculiar to international litigation

— The drafting history of Article 62 clearly shows an intention to enable
intervention notwithstanding the rule that judgments of the Court are
only binding inter partes.

— The role of the International Court of Justice reaches beyond mere
resolution of disputes towards comprehensive conflict prevention.

— “The great persuasive authority (as declarations or expositions of the
law) which the decisions of the Court normally possess, with a result-
ing influence, at least de facto, on the legal interest of all States.” ?

— The International Court plays a dual role as court of first instance
and court of last resort. As court of first instance its findings or
assumptions on questions of fact have a finality which domestic
courts do not enjoy. This makes it doubly important that its findings
of fact be based on as complete a picture as possible.

— In international law, the International Court of Justice tends to use
past decisions as precedent” and, in any event, the Court may not
annul its decisions. As Judge Jennings put it in the Continental Shelf
(Libyan Arab Jamahiriyal Malta) case, “the slightest acquaintance
with the jurisprudence of this Court shows that Article 59 does by no
manner of means exclude the force of persuasive precedent” ?>.

— Only parties to a dispute may request interpretation or revision of a
decision by the International Court of Justice (a procedure similar to
the French tierce opposition does not exist}.

22 Habscheid, p. 480.

23 Fitzmaurice, “The Law and Procedure of the International Court of Justice (1951-
1954): Questions of Jurisdiction, Competence and Procedure”, 34 British Year Book of
International Law, 1958, p. 126.

2% Torres Bernardez, p. 227, citing Judge Jennings in Continental Shelf (Libyan Arab
Jamahirival Malta), Judgment, 1.C.J. Reports 1984, p. 157.

25 Judgment, [.C.J. Reports 1984, p. 157.

26 Torres Bernardez, p. 228.

67
639 PULAU LIGITAN AND PULAU SIPADAN (SEP. OP. WEERAMANTRY)

— In international law, a third party may not be in a position to sue in
order to protect its rights??.

B. Policy Considerations against Intervention

21. Considerations which may operate against intervention being
granted include:

— States may tend to avoid referring disputes to the Court if they fear
that third States may interfere with the proceedings by intervention.

— It could give States a facility to achieve indirectly by way of interven-
tion what they cannot achieve directly, unless there is the requirement
of a jurisdictional link.

— “International law in its historical evolution has shown a general
reticence towards third party interference in the judicial (or arbitra!)
settlement of bilateral disputes.” ?$

— “If an unrestrained right of intervention should be permissible on the
international plane, it would seem that nearly every third State would
be able to identify some ‘interest’ in any international dispute.” ??

— The fact that the rights of third States are protected by the rule that
the decisions of the Court are binding only inter partes.

— A State may see an advantage to itself which has been described in
the literature * as a “free ride”, namely a chance to submit arguments
while “it would not be submitting its own claims to decision by the
Court nor be exposing itself to counter claims”*!. In other words it
would be able to enjoy the benefits of entering the proceedings with-
out assuming the obligations of a party to the case within the mean-
ing of the Statute.

— The private suitor has an interest in having no third party meddle
with his suit #?.

— The procedure could in effect be used to prejudge the merits of the
intervener’s claim against one of the parties to the case but in relation
to a different dispute which is not before the Court. This was a basis
for the Court’s refusal to grant Malta’s Application for intervention
in the case first referred to.

— There may be room for using the procedure of intervention to obtain
what may in effect be a “quasi-advisory opinion” in the sense that the

27 Torres Bernardez, p. 228.

2 Shabtai Rosenne, /ntervention in the International Court of Justice, 1993, p. 190.

2 V,S. Mani, International Adjudication: Procedural Aspects. 1980, p. 250.

# See Anna Madakou., Intervention before the International Court of Justice, 1988.
p. 83.

1 Continental Shelf { TunisialLibyan Arab Jamahiriya), Application for Permission to
Intervene, Judgment, C.J. Reports 1981, pp. 19-20.

* Habscheid, p. 480, citing Atlantis v. United States of America, 379 F, 2d 824.

68
640 PULAU LIGITAN AND PULAU SIPADAN (SEP. OP. WEERAMANTRY)

intervening State has the opportunity of asking the Court to make
some pronouncement or observation bearing on its rights which,
while not being a judgment on its own claims, in effect expresses an
opinion directly or indirectly concerning them. Whether such an
option was within the intent of the framers of Article 62 is open to
doubt.

— The Court, while being conscious that parties may be discouraged
from litigation by the possibility of an unwanted intrusion of third
parties into the case, would not neglect its responsibilities as custo-
dians of justice for the entire international community.

— Intervention may not be necessary because it would be possible for
the Court, “while replying in a sufficiently substantial way to the
questions raised in the Special Agreement” to take into account the
interests of other States as well, as indeed the Court said it would in
the case concerning the Continental Shelf (Libyan Arab Jamahiriyal
Malta), Application for Permission to Intervene.

— In the Legal Status of Eastern Greenland*™ case, the Permanent
Court observed

“Another circumstance which must be taken into account by
any tribunal which has to adjudicate upon a claim to sovereignty
over a particular territory, is the extent to which the sovereignty is
also claimed by some other Power.”

This observation, cited with approval by this Court in the case
concerning the Continental Shelf (Libyan Arab Jamahiriyal Malta),
Application for Permission to Intervene**, would offer some protec-
tion to third States and lessen the need for intervention, but it does
not, with respect, give much satisfaction to a party who is unable to
place before the Court the material on which it relies in support of its
claim.

— The Court does not decide questions of title “in the absolute” but
“has to determine which of the Parties has produced the more con-
vincing proof of title’*°. This is a consequence which follows from
the adversarial rather than the inquisitorial nature of the proceedings
before the Court. Its decision does not therefore foreclose the issues
in which the third State is interested.

All of these could in one way or another influence a court against
granting an application for intervention. In varying degrees they may
assume relevance in the particular circumstances of each case, having

CJ. Reports 1984, pp. 25-26.

4 PCLT, Series AIB, No. 53, p. 46.

% Judgment, LC.J. Reports 1984, p. 26.

6 Jbid.. p. 27, quoting language of the International Court of Justice used in Minquiers
and Ecrehos, Judgment, LC.J. Reports 1953, p. 52.

69
641  PULAU LIGITAN AND PULAU SIPADAN (SEP. OP. WEERAMANTRY)

regard to the wide discretion the Court enjoys on the grant or refusal of
an application for intervention.

C. Differences between Domestic and International Intervention
Procedures

22. The differences between domestic and international procedures
include the following:

— First of all it needs to be observed that domestic intervention law
allows of two forms of intervention — compulsory and voluntary.
The former, based as it is on the domestic court’s compulsory juris-
diction over its subjects, does not have its counterpart in interna-
tional law.

— {nternational relations are so complex and far-reaching that even
though a particular judgment may not be binding upon a State it may
still have repercussions on its immediate interests, as where nuclear
testing may affect neighbouring States.

— Ifa requirement of a jurisdictional link be imposed, States which will
obviously be affected would not necessarily have the capacity to
intervene, which would be almost taken for granted in a correspond-
ing domestic situation. Since the question of a jurisdictional link does
not arise in the case of domestic litigation in view of its compulsory
nature, there is here a hiatus in the fabric of international justice. This
can have repercussions of varying degrees of intensity, depending
upon the closeness of another dispute to the issues determined by the
case in hand.

— Ifa requirement of a jurisdictional link be imposed, numerous situa-
tions could arise where a State would be prevented from asserting its
position on matters important to itself, for example the interpretation
of a treaty to which it is not a party, which interpretation once given
by the International Court would tend to be followed even in disputes
between other parties.

— The pre-eminent position of the International Court, situated as it is
at the apex of the international judicial structure, attracts special
recognition to its pronouncements, even in matters indirectly related
to the particular dispute before the Court. This situation does not
arise to the same degree in domestic litigation.

— In international litigation, where a certain confidentiality attaches to
the pleadings of the original parties, the prospective intervener is
under a handicap in relation to formulating its intervention. This is a
provision that can operate harshly against such an intervener who to
some extent has to work in the dark. Domestic law does not in gen-
eral impose such a limitation, as the pleadings of both parties would
be easily obtainable. This aspect assumes special importance in a case
such as the present.

— The question of a consensual link does, of course, arise in arbitration

70
642

37

PULAU LIGITAN AND PULAU SIPADAN (SEP. OP. WEERAMANTRY)

proceedings but an important distinction must be made here between
determinations of the International Court and arbitral awards. The
latter are totally without effect upon non-parties while the former,
despite the inter-parties rule, do affect non-parties owing to the
weight and authority attaching to decisions of the Court, especially
on matters of law.

As already observed, the role of the International Court necessarily
comprises not merely the settlement of the immediate dispute before
it, but also the development and clarification of international law.
This responsibility weighs particularly heavily on the International
Court. This is to some extent offset by the principle that a “legal
interest” under Article 62 does not cover an interest merely in clari-
fying or developing the law. Yet, while resolving the immediate dis-
pute before it, the International Court needs also to take a somewhat
wider perspective than a domestic court.

A possible (though debatable) further difference is that domestic
courts can view the disputes before them through narrow lenses
focused exclusively on the two parties and the immediate dispute,
excluding a vision of the wider landscape beyond. An international
court cannot afford to do this, least of all the International Court of
Justice. As already observed, the International Court of Justice ts
obliged, while adjudicating upon the rights of the two immediate
parties, to have regard to the rights of other States even though they
may not be parties to the dispute. In the Monetary Gold case for
example, a third party’s — Albania’s — rights needed to be protected
even though that State was not a party and did not request to inter-
vene*’ in litigation to which several other States — Italy, United
States of America, France, the United Kingdom — were parties. In
such a case in domestic litigation, the court would perhaps have com-
pulsorily joined Albania. In that case, the Court had necessarily to
protect Albania’s interests which were the very subject of the litiga-
tion.

Another important difference is that the International Court does not
merely resolve the immediate dispute in hand but plays a role in pre-
ventive diplomacy and comprehensive conflict resolution. Sir Robert
Jennings as President of the Court stressed this role of the Court in
his report to the General Assembly on 8 November 1991 #, when he
observed that the procedure of the Court was

“beginning to be seen as a resort to be employed in a closer rela-
tionship with normal diplomatic negotiation. No longer is resort
to the International Court of Justice seen, to use the traditional

LCS. Reports 1954, p. 32.

38

71

LC.J. Yearbook 1993-1994, p. 218 at p. 220.
643 PULAU LIGITAN AND PULAU SIPADAN (SEP. OP. WEERAMANTRY)

phrase, as a ‘last resort’ when all negotiation has finally failed.
Rather, it is sometimes now to be seen as a recourse that might
usefully be employed at an earlier stage of the dispute.” *?

This can well have repercussions on its procedure and the interpre-
tation of its procedural rules, especially in regard to intervention.

23. These are some of the background factors that lie behind the exer-
cise by the Court of its discretion under Article 62. The exercise of this
extremely wide discretion involves the delicate balance of a series of con-
siderations which are not always articulated *° and assume varying degrees
of importance in the context of each particular case. Their enumeration
could be of assistance both in the evaluation of particular cases and in
the general development of this important branch of law.

I shall now proceed to consider some of the specific issues that arise in
this case.

1. THE PROBLEM OF A JURISDICTIONAL LINK

24. The Court’s jurisdiction is consensual. This distinguishes interna-
tional from domestic jurisdictions.

(i) Tension between Article 62 of the Statute and the Consensual
Principle

25. Despite the consensual basis of the Court’s jurisdiction and despite
the principle that the Court’s judgment is binding only between the
parties, the Statute finds a place for Article 62 which states:

“Should a State consider that it has an interest of a legal nature
which may be affected by the decision in the case, it may submit a
request to the Court to be permitted to intervene.”

Whether this provision was deliberately retained*' or not, the fact is
that the Statute expressly provides for intervention without any consen-
sual restrictions being imposed upon it.

26. There are no words in Article 62 indicative of an intent to restrict
the right to intervene only to States which have already submitted to the
jurisdiction.

#% See also LCJ. Yearhook 1991-1992, p. 211, for a previous address by Sir Robert
Jennings to the General Assembly to the effect that resort to the Court should be seen “as
an integral part of the work of preventive diplomacy in the United Nations”.

40 The considerable academic literature on the inarticulate premises of judicial reason-
ing becomes relevant here. For a basic reference see Julius Stone, Legul System and Law-
yers’ Reasonings, 1964.

4 See supra, para. 10.

72
644  PULAU LIGITAN AND PULAU SIPADAN (SEP. OP. WEERAMANTRY)

One way of looking at the matter is to assume that when a party so
seeks to intervene, it is implicitly submitting to the Court’s jurisdiction,
thereby becoming subject to any orders the Court may make.

Another approach is to consider Article 62 to be an exception to the
usual jurisdictional rule. The framers of the Court’s Statute could well
have laid down a jurisdictional link as a precondition to the right to
intervene, but they chose not to do so. Consent could be viewed as
necessary where the intervener seeks to become a party, but not other-
wise.

(ii) Legislative History of Article 62

The legislative history of Article 62 throws some hght on whether a
jurisdictional link was integrated into the elements necessary for an inter-
vention.

The concept of intervention in international proceedings was first
addressed in the Draft Regulations for International Arbitral Procedures
of the Institut de droit international of 28 August 1875. Article 16 of
those Regulations provided that “[t]he voluntary intervention of a third
party is admissible only with the consent of the parties that have con-
cluded the compromis”.

This draft quite clearly excluded interventions where the jurisdictional
link was lacking and envisaged no departure from the consensual prin-
ciple even in interventions.

It was however a draft intended for use in arbitral proceedings, which
are strictly consensual, as opposed to judicial proceedings by a court
vested with some measure of international authority, which is recognized
by all nations.

Matters progressed a step away from intervention being confined
only to parties admitted with the consent of the principal litigants, when
Article 56 of the 1899 Hague Convention provided that where there
was a question as to the interpretation of a convention to which Powers
other than those in dispute are parties they should be able to intervene.

The same principle was repeated in the 1907 Convention. These
advances were still confined to the interpretation of a convention — the
situation covered by Article 63 of the Statute of the Court.

The next steps in the history of international intervention occurred
through Article 62 of the Court’s Statute which in its terms permitted
intervention for the first time by third parties in cases other than the
interpretation of a convention to which they were parties.

At the meeting of the Advisory Committee of Jurists (Proceedings of
the Committee, 16 June-24 July 1920) in 1920 there was a conscious
effort to widen the circle of possible interveners.

Lord Phillimore suggested a draft under which a third State which con-

73
645  PULAU LIGITAN AND PULAU SIPADAN (SEP. OP. WEERAMANTRY )

sidered that a dispute submitted to the Court affected its interests may
request to be allowed to intervene and that the Court shall grant permis-
sion if it thinks fit.

Mr. Fernandes agreed with this proposal but sought to make the
right of intervention dependent upon certain conditions, such as that the
interests affected must be legitimate interests.

The President (Baron Descamps) thought the solution of the question
of intervention should be drawn from the common law, and suggested a
draft enabling a State to intervene if it considered that its rights may be
affected by a dispute.

Mr. Adatci suggested replacing the word “right” by the word
“interest”.

Thereafter, a draft of the present Article was submitted by the Presi-
dent and this formula was adopted. Earlier drafts regarding international
proceedings, such as the Institut’s draft of 1875 which expressly make
voluntary intervention possible only with the express consent of the
parties to the compromise, were no doubt available as models from
which to make a choice but no such qualification was imposed.

Throughout this discussion there was no reference to the need for a
jurisdictional link.

Hudson has drawn attention * to the circumstance that, at the time of
the draft, the Committee was near unanimous in recommending compul-
sory jurisdiction. If this were so, there would indeed have been no need
for Article 62 to stipulate a consensual link. Yet, as Rosenne has pointed
out in the reference already cited, the retention of this provision was
deliberate.

The retention of Article 62 despite the abandonment of the principle of
compulsory jurisdiction is thus significant. Whether it was an oversight
or deliberate, the fact remains that this statutory provision remained and
as such it needs to be given all force and efficacy**. It cannot be neutral-
ized by interpretation or indeed even by Rules which the Court may
make in the exercise of its undoubted power to regulate its procedure.

(iii) Statutory Provisions to be Rendered Effective Rather than
Negatived by Interpretation

27. That important provision of the Statute must be given effect as far
as is practicable. If the requirement of a jurisdictional link be postulated,
that could in many cases render nugatory an express provision in the
Statute of the Court.

One must have regard to the general principle that statutory provisions

4 Manley O. Hudson. The Permanent Court of International Justice 1920-1942, A
Treatise, 1972, p. 420.
43 See McDougal. Lasswell and Miller, op. cit.

74
646 PULAU LIGITAN AND PULAU SIPADAN (SEP. OP. WEERAMANTRY)

are to be given effect as far as possible and not nullified by contrary inter-
pretation.

The separate opinions rendered in the case concerning the Continental
Shelf (TunisialLibyan Arab Jamahiriya), Application for Permission to
Intervene™ are of interest on this matter. While Judge Morozov was of
the view that the intervener must show a jurisdictional basis for its claim,
Judges Oda and Schwebel were both specific in their view that an inter-
vening State does not need to show a jurisdictional link with the original
litigant State. The inconclusive nature of the Court’s decision in relation
to this problem concerning intervention was the subject of adverse com-
ment, among others by Judge Philip C. Jessup#.

The jurisdictional link was not a basis for the Court’s decision in that
case.

The present Judgment** goes far towards settling this issue, consoli-
dating the law on this matter along the lines indicated by the decisions in
Land, Island and Maritime Frontier Dispute (El Salvadorl Honduras ) *
and Land and Maritime Boundary between Cameroon and Nigeria, |
agree that a jurisdictional link is required only if the State seeking to
intervene is desirous of “itself becoming a party to the case”.

(iv) Article 81 (2) (c) of the 1978 Rules

28. Article 81, paragraph 2, of the 1978 Rules of Court represents
a fundamental departure from the 1972 Rules inasmuch as Article 81,
paragraph 2 (c), requires the application to set out “any basis of jurisdic-
tion which is claimed to exist as between the State applying to intervene
and the parties to the case”. There was no reference to this jurisdictional
link in the 1972 Rules which only required a description of the case, a
statement of law and fact justifying intervention and a list of the docu-
ments in support.

This reference to a jurisdictional basis, it will be noted, does not specify
it as a necessary factor for intervention. It is only mentioned as a circum-
stance which the applicant needs to set out, a circumstance which would
no doubt be of assistance to the Court in making its overall decision. The
use of the expression “any basis of jurisdiction” rather than “the basis of
jurisdiction” is also significant.

A Rule of the Court cannot nullify a provision of the Court’s Statute
and must always be read in conformity with it. In the Continental Shelf

44 CJ. Reports 1981, pp. 22 ff.

# In an Editorial Comment in the American Journal of International Law (75 AJIL,
1981, p. 903 at p. 908).

4 See paragraphs 35 and 36.

47 ECS. Reports 1990, p. 135.

CJ. Reports 1999 (IT), pp. 1034-1035, para. 15.

4 Para. 35

75
647 PULAU LIGITAN AND PULAU SIPADAN (SEP. OP. WEERAMANTRY)

case between Tunisia and Libya * it was Malta’s argument that this pro-
vision went in fact beyond the authority given to the Court to regulate its
procedure*!. It argued that the Court’s rule-making power could not be
employed to introduce a new substantive condition for the grant of per-
mission to intervene.

(v) Conclusion

29. The legislative history of Article 62, the rules of interpretation, the
need for enhancing the services rendered by the Court to the interna-
tional community and the jurisprudence of the Court thus combine to
point to the conclusion that a jurisdictional link is not a prerequisite to
intervention.

2. THE PROBLEM OF AN INTEREST OF A LEGAL NATURE

30. This is another important grey area in the field of international
intervention procedure, and attracted the comment from the first writer
on intervention before the PCIJ that it was “an almost indefinable
monster” >’.

While it defies definition as to what it is, guidelines are evolving as to
what it is not. It must not be

— a merely general interest but one which may be affected by the deci-
sion in this case;

— a merely political or social interest;

— an interest in the general development of the law;

— “an interest in the Court’s pronouncements in the case regarding the

applicable general principles and rules of international law” ™;

— an interest in particular points of law that “concerned it, simply
because they were in issue before the Court in proceedings between
other States” **.

Further, it need not be

— an interest in the actual subject-matter of the case. While not directly
within the subject-matter it is sufficient if it will be affected by the
decision;

“LCA. Reports 1981, p. 8. para. 12.

1 Cf. Wolfgang W. Fritzemever, {nterveñtion in the International Court of Justice,
1983. p. 75.

52) W. Farag. L'intervention devant la Cour Permanente de Justice Internationale
(Articles 62 et 63 du Statut de la Cour), 1927. [Translation by the Registry. ]

53 Continental Shelf ( TunisialLibvan Arab Jamahiriya}, Application for Permission to
Intervene, Judgment, C.J. Reports 1981, p. (7, para. 30.

4 See D. W. Greig, “Third Party Rights and the 1.C.J.”, 32 Virginia Journal of Inter-
national Law, pp. 285-299,

76
648  PULAU LIGITAN AND PULAU SIPADAN (SEP. OP. WEERAMANTRY)

— an interest which wil/ be affected. It is sufficient to show that it is an
interest which may be affected by the decision.

How does the case of the Philippines fit within these guidelines?

31. At this point it is necessary to observe that the burden of proof of
a legal interest, which always lies on the applicant under Article 62, will
naturally vary from case to case, depending, inter alia, on the closeness of
the connection of the subject-matter in dispute and the subject-matter of
the interest which the intervenient seeks to protect.

There could be a vast range of cases between a total coincidence of the
subject of the case and the interest of the intervenient on the one hand,
and the total absence of any common elements on the other.

The burden of proof in regard to the intervenient’s legal interest would
naturally be lighter in the case of the coincidence of the parties’ claims
and the intervener’s interest and heavier as these two elements diverge.

32. In the present case the intervener clearly disclaims any interest in
the actual subject-matter of the case. On the other hand the interest it
seeks to protect is in a totally different territory and stems from an
entirely different source of title. The burden that lies on the intervener is
thus heavily increased and it is this burden which, in all the circumstances
of the case, the Philippines has not discharged.

33. It will surely relate to a legal interest if any of the documents of
title referred to by the Parties have a bearing on the claim that the Philip-
pines alleges it has to North Borneo, for example the documents of
1891, 1900, 1907 and 1930. On the contrary, the Philippines does not
claim any right or interest through these documents but relies on a grant
by the Sultan of Sulu in 1878 which does not in fact relate to the two
islands in question in this case. Furthermore, the Philippines expressly
disclaims any territorial claim to the two islands.

34. The Philippine claim is based upon the treaties, agreements or
other documents which have a direct or indirect bearing on the legal
status of North Borneo. The Court needs to know with some degree of
particularity what these are, what bearing if any they have on North
Borneo and how their interpretation has impinged on the claim to a
totally distinct territory. The Judgment of the Court details the lack of
particularity in the pleadings of the Philippines in this regard, and it is
unnecessary to traverse the same ground here.

35. Since it would be incumbent on an intervener claiming an interest
totally different from the subject-matter of the action to state its case
with great particularity, one is left with a sense of inadequacy as to the
particulars of the legal interest which the Philippines wishes to protect.

36. A useful contrast is offered by the Cameroon v. Nigeria case,
where the interest asserted by the intervener was specific and clear from
all the surrounding circumstances. Likewise in the Continental Shelf

77
649  PULAU LIGITAN AND PULAU SIPADAN (SEP. OP, WEERAMANTRY)

(TunisialLibyan Arab Jamahiriya)* case, although the Court did not
actually rule on the matter, the intervener stated with great particularity
how a judgment rendered in the case would affect its interest f, itemizing
five separate elements point by point. To quote the Court these were
spelled out “coast by coast, bay by bay, island by island, sea area by sea
area”.

37. That is an index of the extent of particularity sometimes provided
to court in intervention procedures. Though such minute detail may not
be necessary, even a lesser degree of particularity is lacking in the Philip-
pine presentation, leaving the Court in a state of vagueness and con-
Jecture as to what precisely is the legal interest which the Philippines
claims.

38. In making this observation I am conscious that the Philippines
lacked access to the pleadings of the Parties. Yet even within these con-
straints the material publicly available on the conflicting claims of the
Parties would have directed the Philippines to the ways in which these
conventions infringed on whatever claim they had to a totally different
territory. The deeds which the Parties were relying on were all accessible
to the intervenient and could well have been analysed by the Philippines
from this point of view. The Court would not of course have required
minute and detailed analyses, but some indications of the particular ways
in which the Court’s approach to these sources of title could have
impinged on the interests of the Philippines would have been sufficient.
There were suggestions that this might be possible but the degree of par-
ticularity necessary to activate the processes of the Court was lacking.

39, I am in agreement with the Court that the necessary specificity is
lacking in the Philippine case.

3. PRECISE OBJECT OF INTERVENTION

40. The Court has considered the three objects listed by the Philip-
pines in terms of Article 81 (4) of the Rules, and has found at least two
of them to be appropriate. This being so, there has been compliance by
the Philippines with Article 81 (5).

The third reason listed by the Philippines, which the Court has found
does not constitute an “object” within the meaning of the Rules and has
hence rejected, is not properly an object of a party but nevertheless spells
out an important function performed by the Court, as I have indicated in
the earlier part of this opinion. This is a matter for the Court and is not
an “object” of a party seeking to intervene.

SCJ. Reports 1981, p. 3.
sé At pp. 17-18.

78
650  PULAU LIGITAN AND PULAU SIPADAN (SEP. OP. WEERAMANTRY)

4. THE PROBLEM OF THE LATENESS OF THE INTERVENTION

41. It is always desirable for interveners to file their application as early
as possible in the proceedings. This is essential for the expeditious disposal
of the Court’s work and quite apart from any specific provision in the
Rules is a courtesy due from the intervener both to the Court and to the
other parties. Paragraph 1 of Article 81 of the Rules of Court requires an
application for intervention to be filed not later than the closure of written
proceedings. But what is meant by the “closure of written proceedings”?

42. In a case such as this where the special agreement expressly
visualized the possibility of a further round of written pleadings, a third
party could not know that the second round of pleadings was necessarily
the last. Indeed, the parties themselves would not know this until they
had perused each other’s second round of pleadings, for then only would
they make up their minds that they would not go for a further round.

The Court does not have a practice of making a formal order of
closure of written proceedings. Closure of written proceedings is thus
a de facto situation that arises when the written proceedings are for
practical purposes understood to be closed.

A third party watching these proceedings from the outside would natu-
rally be anxious, if it is thinking in terms of intervention, to know the
position of the parties as contained in their written replies to the earlier
rounds of pleadings. It would be entitled, having regard to the compromis
in the present case, to assume that the date of filing of the second round
would not necessarily be the date of “closure of written proceedings”.

43. A further circumstance to be taken into account in considering the
third party’s position is the unavailability to it of even the pleadings that
had already been filed, and the fact that it had made application to the
Court for the pleadings to be made available to it. The extreme step of
shutting out the application for belatedness is therefore one which the
Court should not take, and I agree with the Court in this regard, though
as the Parties rightly point out the Philippines could well have made
application considerably earlier.

The Philippines could well argue that they made their application
before the closure of the written proceedings, and that it would be an
injustice to them, if not a denial of due process, to impose on them the
extreme penalty of refusing their Application for this reason.

5. THE PROBLEM OF THE TENSION BETWEEN THE PRINCIPLE OF CONFIDEN-
TIALITY OF PLEADINGS AND THE PRINCIPLE OF INTERVENTION

44. Although, as Rosenne points out*’, the Court has so far refrained
from exercising this power, it has the discretion under Article 53,

578. Rosenne. The Law and Practice of the International Court, 1920-1996, Vol. TH,
Procedure, 1997, p. 1289.

79
651  PULAU LIGITAN AND PULAU SIPADAN (SEP. OP. WEERAMANTRY)

paragraph 1, of the Rules to make pleadings available to interveners in
appropriate circumstances and an intervener is entitled to explore this
possibility.

There is a tension here between the principle of intervention and the
principle of confidentiality, for the latter may in certain cases shut out a
legitimate intervention by denying the intending intervener the informa-
tion necessary for it to formulate its intervention. The discretion of the
Court must therefore be very carefully exercised, especially when the lack
of knowledge of the parties’ pleadings is offered as an excuse for what
might be a belated intervention. An intervener’s actual pleadings could in
certain cases be heavily dependent upon a knowledge of the pleadings of
the parties. The mere publication of the special agreement would not give
the intervenient the full information it might require.

45. As Rosenne observes*, the tension already referred to between the
principle of intervention and the principle of confidentiality can even
amount to a denial of justice in particular cases, and will perhaps need to
be reviewed in the future. Indeed, he points out in his treatise on inter-
vention that the availability to a prospective intervener of the written
proceedings to date is important both when it is considering whether it
has an interest of a legal nature and even more so after that State has
decided to submit an application*’.

I believe this procedural aspect needs careful review by the Court, for
there can well be cases where a denial of the documents to a prospective
intervener could for practical purposes defeat that intervener’s statutory
right to make an application for intervention. The present is not such a
case but there may well be cases where this is so.

46. For the reasons stated above I am in agreement with the Court’s
decision and I hope this separate opinion will be of some assistance in
drawing attention to important aspects relating to intervention which will
need further consideration in the procedural jurisprudence of the future.

(Signed) C. G. WEERAMANTRY.

58S. Rosenne, The Law and Practice of the International Court, 1920-1996, Vol. I,
Procedure, 1997, p. 1289.
°° S. Rosenne, Intervention in the International Court of Justice, 1993. p. 191.

80
